Allowable Subject Matter
Claims 1, 4-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 11, the closest prior art is Iszczyszyn.  Iszczyszyn discloses a method for processing a first workpiece and a second workpiece, comprising: moving a first vacuum bag from a first position away from a first workpiece to a second position proximate the first workpiece (FIG. 7h, col. 13, lines 44-56 of Iszczyszyn, forming/debulk assembly #208a including vacuum forming bladder #210 caused to envelope plies on mandrel and used to debulk composite plies; forming vacuum seal or envelope around plies forms a vacuum bag) and moving a second vacuum bag from a third position away from a second workpiece to a fourth position proximate the second workpiece (FIG. 7j, col. 13, lines 51-56 of Iszczyszyn, plies #70i debulked using forming/debulk assembly #208b).  None of the cited references, however, teach or reasonably suggest a method as recited in claim 1 wherein the heater blanket assemblies are mounted to a frame and the frame is configured such that the first heater blanket assembly can be moved from the first position to the second position only when moving the second heater blanket assembly from the fourth position to the third position.  Similarly, none of the cited references teach or reasonably suggest a method as recited in claim 11 wherein the frame is configured such that the frame can move the first and second smart susceptor heater blankets toward the first workpiece only when the frame is moving the third and fourth smart susceptor heater blankets away from the second workpiece; and the frame is further configured such that the frame can move the third and fourth smart susceptor heater blankets toward the second workpiece only when the frame is moving the first and second smart susceptor heaters blanket away from the first workpiece.  Moreover, while Iszczyszyn discloses moving first and second vacuum bag 
The prior art as a therefore whole fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 11.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 and 11 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 11 is deemed non-obvious.
Claims 4-10 depend either directly or indirectly from claim 1.  Claims 13-20 depend either directly or indirectly from claim 11.  These dependent claims are therefore also deemed non-obvious for at least the reasons set forth above with respect to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746